Case: 18-40822      Document: 00514987557         Page: 1    Date Filed: 06/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-40822                           FILED
                                  Summary Calendar                      June 7, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDDIE WARNER, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CR-55-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Eddie Warner, Jr., federal prisoner # 15092-035, pleaded guilty to
possession with intent to distribute 50 grams or more of cocaine base (crack)
in violation of 21 U.S.C. § 841(a)(1). He appeals the denial of his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(2) based on Amendment 782, and
he also argues that his binding plea agreement under Federal Rule of Criminal
Procedure 11(c)(1)(C) did not bar relief according to Hughes v. United States,
138 S. Ct. 1765 (2018).

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40822     Document: 00514987557      Page: 2   Date Filed: 06/07/2019


                                  No. 18-40822

      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission.” § 3582(c)(2); see United States v. Doublin, 572
F.3d 235, 237 (5th Cir. 2009). The district court’s decision whether to reduce
a sentence under § 3582(c)(2) is reviewed for an abuse of discretion, with
guideline interpretations reviewed de novo, and findings of fact for clear error.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      The Sentencing Guidelines provide that a defendant is not eligible for a
reduction if a retroactively applicable amendment to the Guidelines “does not
have the effect of lowering the defendant’s applicable guideline range because
of the operation of another guideline or statutory provision.”           U.S.S.G.
§ 1B1.10, comment. (n.1(A)). Warner was determined to be a career offender,
and his guideline range was based on the career offender guidelines. We have
held that “[t]he crack cocaine guideline amendments do not apply to prisoners
sentenced as career offenders.” United States v. Anderson, 591 F.3d 789, 791
(5th Cir. 2009). “Because Amendment 782 did not lower the guideline range
under § 4B1.1, [Warner] is [not] entitled to a sentence reduction under
§ 1B1.10(a)(1) or § 3582(c)(2).” See United States v. Quintanilla, 868 F.3d 315,
321 (5th Cir. 2017), cert. denied, 138 S. Ct. 1283 (2018). Thus, the district court
did not abuse its discretion in denying Warner’s motion because he was
ineligible due to the determination that he was a career offender under § 4B1.1.
      As for Warner’s argument that he no longer qualifies for application of
the career offender guideline, § 3582(c)(2) relief may be obtained based only on
retroactive amendments listed in § 1B1.10(d), see § 1B1.10(a), and proceedings
under § 3582(c)(2) do not entitle a defendant to full resentencing, see
§ 1B1.10(a)(3). Thus, a § 3582(c)(2) motion is not the proper vehicle for Warner
to challenge the application of the career offender guideline. See United States

                                        2
    Case: 18-40822     Document: 00514987557      Page: 3   Date Filed: 06/07/2019


                                  No. 18-40822

v. Hernandez, 645 F.3d 709, 712-13 (5th Cir. 2011) (stating that a § 3582(c)(2)
proceeding is not the appropriate vehicle for relitigating the application of the
guidelines). Contrary to Warner’s assertion, the district court did not deny his
motion on the basis of the binding plea agreement.
      This is Warner’s third unsuccessful pro se § 3582(c)(2) motion seeking a
sentence reduction after being denied relief as a career offender. Warner is
CAUTIONED that future frivolous or repetitive filings in this court or any
court subject to this court’s jurisdiction will invite the imposition of sanctions,
including dismissal, monetary sanctions, and/or restrictions on his ability to
file pleadings in this court and any other court subject to this court’s
jurisdiction. He is further warned that he should review any pending appeals
and actions and move to dismiss any that are frivolous.
      AFFIRMED; SANCTION WARNING ISSUED.




                                        3